DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 & 18-20 are allowed.
The following are examiner’s statement of reasons for allowable subject matter: 
Referring to claim 1, the Benzaia et al reference (US Patent 10802938 B2) discloses a method for audio processing. The Benzaia et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the method for audio processing as a whole comprising: performing a segmentation processing on an audio to be processed to obtain N audio segments, the N is an integer larger than or equal to 2; obtaining a target sequence according to maximum volume values of each of the audio segments, the target sequence includes: maximum volume values of M audio segments sorted in order of maximum volume values from large to small, the M is a positive integer smaller than the N; and obtaining a volume adjustment parameter of the audio to be processed according to the target sequence, the volume adjustment parameter is used to adjust playing volume of the audio to be processed to target volume as recited in claim 1.
Claim 19 has been allowed for the same reason as claim 1.
Claims 2-12 depend on claim 1. 


Claims 14, 18 depend on claim 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                      				8/14/2021